Exhibit 10.1
HICKORYTECH CORPORATION


1993 STOCK AWARD PLAN


(Amended and Restated September 26, 2001)





--------------------------------------------------------------------------------

 
HICKORYTECH CORPORATION 1993 STOCK AWARD PLAN
(Amended and Restated Effective September 26, 2001)


1.            Purpose.  The purpose of the HickoryTech Corporation 1993 Stock
Award Plan (the "Plan") is to motivate key employees of HickoryTech Corporation
(the "Company") and its subsidiaries to produce a superior return to the
shareholders of the Company by offering such employees an opportunity to acquire
a proprietary interest in the Company and thereby develop a stronger incentive
to put forth maximum effort for the continued success and growth of the Company
and its subsidiaries.  The Plan is also intended to facilitate recruiting and
retaining key personnel of outstanding ability by providing such an acquisition
opportunity.


2.            Definitions.


2.1            The terms defined in this section are used (and capitalized)
elsewhere in the Plan.



a. "Agreement" means a written contract entered into between the Company and a
Participant containing the terms and conditions of an Award in such form and not
inconsistent with this Plan as the Committee (as defined in Section 3.1) shall
approve from time to time, together with all amendments thereto, which
amendments may be unilaterally made by the Company (with the approval of the
Committee) unless such amendments are deemed by the Committee to be materially
adverse to the Participant and are not required as a matter of law.




b. "Award" means a grant made under this Plan in the form of Stock or options.



c.
An "Event" shall be deemed to have occurred with respect to a Participant if:



(i)
a majority of the Directors of the Company shall be persons other than persons:



(a)
for whose election proxies shall have been solicited for the Board of Directors
of the Company (the "Board"); or



(b)
who are then serving as Directors and who were initially appointed or elected by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly-created directorships
created by the Board of Directors;



provided, however, that a person shall not be deemed to be a director subject to
clause (1) or (2), above, if his or her initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the
threatened election or removal of directors (or other actual or threatened
solicitation of proxies or consents) by or on behalf of any person other than
the Board of Directors of the Company; or


(ii)
30% or more of the outstanding voting stock of the Company or all or
substantially all of the assets or stock of the Company is acquired or
beneficially owned (as defined in Rule 13d-3 under the Securities and

 

--------------------------------------------------------------------------------

 
Exchange Act of 1934, as amended, or any successor rule thereto), directly or
indirectly, by any Person (other than by the Company, a subsidiary of the
Company, an employee benefit plan (or related trust) sponsored or maintained by
the Company or one or more of its subsidiaries, or by the Participant or a group
of persons, including the Participant, acting in concert) or group of Persons,
acting in concert, whether by acquisition of assets, merger, consolidation,
statutory share exchange (other than a merger, consolidation or statutory share
exchange described in clause (c)(i) or (ii), below), tender offer, exchange
offer, or otherwise;


(iii)
The Company is merged into or consolidated with another corporation (other than
a subsidiary of the Company) or a statutory share exchange for the Company's
outstanding voting stock of any class is consummated unless (i) a majority of
the voting power of the voting stock of the surviving corporation is,
immediately following the merger, consolidation or statutory share exchange,
beneficially owned, directly or indirectly, by the Participant (or a group of
Persons, including the Participant, acting in concert) or (ii) immediately
following the merger, consolidation or statutory share exchange, more than 70%
of the voting power of the voting stock of the surviving corporation is
beneficially owned, directly or indirectly, by the persons who beneficially
owned voting stock of the Company immediately prior to such merger,
consolidation or statutory share exchange in substantially the same proportion
as their ownership of the voting stock of the Company immediately prior to such
merger, consolidation or statutory share exchange; or




(iv) The shareholders of the Company approve the complete liquidation or
dissolution of the Company




d. "Fair Market Value" as of any date shall mean an average of the closing price
per Share of Common Stock, no par value (a"Share"), of the Company on each of
the five business days immediately preceding the date on which a price
determination is to be made.  The closing prices shall be the closing prices as
published in The Wall Street Journal.  In the absence of trading in the Shares
on any of the five immediately preceding business days, the calculation will be
based on the closing price for the five business days preceding the date on
which a price determination is to be made on which there were actual trades of
the Shares.




e. "Participant" means an employee to whom an Award is made.




f. "Restricted Stock" means Shares granted under Section 7 so long as such
Shares remain subject to restrictions.




g. "Successor" means the legal representative of the estate of a deceased
Participant or the person or persons who may, by request or inheritance, or
pursuant to the terms of an Award or of forms submitted by the Participant to
the Committee pursuant to Section 18, acquire the right to exercise an option or
to receive Shares issuable in satisfaction of an Award in the event of a
Participant's death.

 

--------------------------------------------------------------------------------

2.2            Gender and Number.  Except when otherwise indicated by context,
reference to the masculine gender shall include, when used, the feminine gender,
and any term used in the singular shall also include the plural.


3.            Administration.


3.1            Authority of Committee.  The Plan shall be administered by a
committee of two or more persons (the "Committee") appointed by the Board.  No
person shall serve as a member of the Committee unless such person shall be a
"Non-Employee Director" as that term is defined in Rule 16b-3(b)(3)(i),
promulgated under the Exchange Act, or any successor statute or regulation
comprehending the same subject matter.  A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee and the
acts of a majority of the members present at any meeting at which a quorum is
present or the acts unanimously approved in writing by all members of the
Committee shall be the acts of the Committee.  Subject to the provisions of the
Plan, the Committee may from time to time adopt such rules for the
administration of this Plan as it deems appropriate.


3.2            Indemnification.  To the full extent permitted by law, (i) no
member of the Committee shall be liable for any action or determination taken or
made in good faith with respect to the Plan or any Award made under the Plan,
and (ii) the members of the Committee shall be entitled to indemnification by
the Company with regard to such actions and determinations.


4.            Shares Available Under the Plan.  The number of Shares available
for distribution under the Plan shall not exceed 1,750,000 (subject to
adjustment pursuant to Section 13).  Any Shares subject to the terms and
conditions of an Award under the Plan which are not used because the terms and
conditions of the Award are not met may again be used for an Award under the
Plan.


5.            Eligibility.  Participation in the Plan shall be available to all
employees of the Company and its subsidiaries.


6.            General Terms of Awards.



a. Amount of Award.  Each Agreement shall set forth the number of Shares of 
Stock or the number of Shares to which the option subject to such Agreement
applies, as the case may be.




b. Term.  Each Agreement shall set forth the term of the option or Stock Award,
as the case may be.  Subject to the requirements of the Plan, an Agreement may
permit an acceleration of the expiration of the applicable term upon such terms
and conditions as shall be set forth in the Agreement.




c. Transferability.  During the lifetime of a Participant to whom an Award is
granted, only such Participant (or such Participant's legal representative) may
exercise an option.  No Award of  Stock (prior to the expiration of any
restrictions) or option may be sold, assigned, transferred, exchanged or
otherwise encumbered, and any attempt to do so shall be of no effect. 
Notwithstanding the immediately preceding sentence, an Agreement may provide
that the Award subject to the Agreement shall be transferable to a Successor in
the event of a Participant's death.

 

--------------------------------------------------------------------------------

d. Termination of Employment.  No option may be exercised by a Participant and
all Restricted Stock held by a Participant shall be forfeited if the
Participant's employment with the Company or its subsidiaries shall be
voluntarily terminated or involuntarily terminated with or without cause prior
to the expiration of the term of the option or the Restricted Stock, as the case
may be except as, and to the extent, provided in the Agreement applicable to
that Award.  An option may be exercised by the Successor of a Participant
following the death of such Participant to the extent, and during the period of
time, if any, provided in the applicable Agreement.



7.            Stock Awards.


7.1            Restricted Stock Awards.  An Award of Restricted Stock under the
Plan shall consist of Shares subject to restrictions on transfer and conditions
of forfeiture, which restrictions and conditions shall be included in the
applicable Agreement.  Except as otherwise provided in the applicable Agreement,
each certificate representing shares issued in respect to an Award of Restricted
Stock shall either be deposited with the Company or its designee, together with
an assignment separate from such certificate, in blank, signed by the
participant, or bear such legends with respect to the restricted nature of the
Restricted Stock evidenced thereby as shall be provided in the applicable
Agreement.  The agreement shall describe terms and conditions by which the
restrictions upon awarded Restricted Stock shall lapse.  Upon the lapse of the
restrictions, Shares free of restrictive legends, if any, relating to such
restrictions shall be issued to the Participant or his Successor.  A Participant
with a Restricted Stock Award shall have all the other rights of a shareholder
including, but not limited to the right to receive dividends and the right to
vote the Shares of Restricted Stock.


7.2            Unrestricted Stock Awards.  Notwithstanding any other provision
of the Plan, the Company may issue Shares directly to employees of the Company
as part of any compensation arrangement.  Shares so issued need not be subject
to an Agreement or to the provisions of Sections 6, 7.1, 14, 15, 16 or 18
hereof, but unless otherwise specified by the Committee, such Shares shall be
subject to the provisions of Sections 6, 7.1, 14, 15, 16 or 18.  The certificate
for any such Shares shall contain a restrictive legend to the extent of any
applicable restriction.


7.3            Executive Incentive Plan.  Notwithstanding any other provision of
the Plan, the Company may issue Shares to the Trustee referred to in the
Company's Executive Incentive Plan, as it may be amended from time to time. 
Shares so issued need not be subject to an Agreement and shall not be subject to
the provisions of Sections 6, 7.1, 14, 15, 16 or 18 hereof, but instead shall be
governed by the provisions of the Executive Incentive Plan.


8.            Stock Options.


8.1            Terms of All Options.  An option shall be granted pursuant to an
Agreement as either an Incentive Stock Option (as that term is defined in
Section 422 of the Internal Revenue Code or any amendment thereto ("the Code")
or a Non-Qualified Stock Option (an option granted under the Plan that is not
intended to be an Incentive Stock Option).  The purchase price of each Share
subject to an option shall be determined by the Committee and set forth in the
Agreement, but shall not be less than 100% of the Fair Market Value of a Share
as of the date the option is granted.  The purchase price of the Shares with
respect to which an Option is exercised
 

--------------------------------------------------------------------------------

shall be payable in full at the time of exercise.  The purchase price may be
payable in cash, in Shares having a Fair Market Value equal to the purchase
price of the Shares being purchased pursuant to the option as of the date the
option is exercised, or a combination thereof, as determined by the Committee
and provided in the Agreement.  Each option shall be exercisable in whole or in
part on the terms provided in the Agreement.  In no event shall any option be
exercisable at any time after its expiration date.  When an option is no longer
exercisable, it shall be deemed to have lapsed or terminated.


8.2            Incentive Stock Options. In addition to the other terms and
conditions applicable to all options.


(i)
The aggregate Fair Market Value (determined as of the date the option is
granted) of the Shares with respect to which Incentive Stock Options held by an
individual first become exercisable in any calendar year (under this Plan and
all other incentive stock option plans of the Company) shall not exceed $100,000
(or such other limit as may be required by the Code) if such limitation is
necessary to qualify the option as an Incentive Stock Option;




(ii) An Incentive Stock Option shall not be exercisable more than ten years
after the date of grant (or such other limit as may be required by the Code) if
such limitation is necessary to qualify the option as an Incentive Stock Option;

 

(iii) At the time the Incentive Stock Option is granted, if the eligible
employee owns stock of the Company possessing more than ten percent of the total
combined voting power of all classes of stock therein, (A) the purchase price of
each Share covered by the option shall not be less than 110% of the Fair Market
Value of a Share on the date of grant, and (B) the term of the option shall not
be greater than five years from the date of grant;

 

(iv) The Participant must remain continuously employed by the Company and/or its
subsidiaries from the date of grant until the effective date of exercise unless
such exercise occurs within the period, if any, allowed following termination of
employment by the Code and by the Agreement; and




(v) The Agreement covering an Incentive Stock Option shall contain such other
terms and provisions which the Committee determines necessary to qualify such
option as an Incentive Stock Option.



If any option is not granted, exercised or held in accordance with the
provisions set forth above in this Section 8.2, it will be considered to be a
Non-Qualified Stock Option to the extent that it is in conflict with these
provisions.


9.            Duration of The Plan.  The Plan shall remain in effect until all
Shares of Common Stock subject to it shall have been distributed or until all
Awards have expired or lapsed, or the Plan is terminated pursuant to Section
13.  The date and time of approval by the Committee of the granting of an Award
shall be considered the date and time at which such Award is made or granted.
 

--------------------------------------------------------------------------------



10.            Right to Terminate Employment.  Nothing in the Plan shall confer
upon any Participant the right to continue in the employment of the Company or
any subsidiary or affect any right which the Company or any subsidiary may have
to terminate the employment of the Participant with or without cause.


11.            Tax Withholding.  The Company shall have the right to require a
Participant or other person receiving Shares under the Plan to pay the Company a
cash amount sufficient to cover any required withholding taxes.  In lieu of all
or any part of such a cash payment from a person receiving Shares under the
Plan, the Committee may permit the individual to elect to cover all or any part
of the required withholdings, and to cover any additional withholdings up to the
amount needed to cover the individual's full FICA, federal, state, and local
income tax with respect to income arising from payment of the Award, through a
reduction of the number of Shares delivered to him or a subsequent return to the
Company of Shares held by the Participant in each case valued in the same manner
as used in computing the withholding taxes under the applicable laws.


12.            Amendment, Modification and Termination of Plan.  The Board may
at any time terminate, suspend or modify the Plan.  Amendments are subject to
approval of the shareholders of the Company only if such approval is necessary
to maintain the Plan in compliance with the requirements of Exchange Act Rule
16b-3 Internal Revenue Code Section 422, its successor provisions or any other
applicable law or regulation.  No termination, suspension or modification of the
Plan will materially and adversely affect any right acquired by any Participant
(or his legal representative) or any Successor under an Award granted before the
date of termination, suspension or modification, unless otherwise agreed to by
the Participant in the Agreement or otherwise or required as a matter of law;
but it will be conclusively presumed that any adjustment for changes in
capitalization provided for in Section 13 will not adversely affect any right.


13.            Adjustment for Changes in Capitalization.  Subject to Section 14,
appropriate adjustments in the aggregate number and type of Shares available for
Awards under the Plan and in the number and type of Shares subject to Awards
then outstanding and in the option price as to any outstanding options may be
made by the Committee in its sole discretion to give effect to adjustments made
in the number and type of Shares of the Company through a dissolution or
liquidation of the Company, a sale of substantially all of the assets of the
Company, a merger or consolidation of the Company with or into any other
corporation, regardless of whether the Company is the surviving corporation, or
a statutory share exchange involving capital stock of the Company (each of the
foregoing a "Fundamental Change"), recapitalization, reclassification, stock
dividend, stock split, stock combination or other relevant change, provided that
fractional Shares shall be rounded to the nearest whole share.


14.            Fundamental Change.  In the event of a proposed Fundamental
Change, the Committee may, but shall not be obligated to:



               a. If the Fundamental Change is a merger or consolidation or
statutory share exchange, make appropriate provision for the protection of the
outstanding options granted under the Plan by the substitution, in lieu of such
options, of options to purchase appropriate voting common stock (the "Survivor's
Stock") of the corporation surviving any merger or consolidation or, if
appropriate, the

 

--------------------------------------------------------------------------------

            parent corporation of the Company or such surviving corporation, or,
alternatively, by the delivery of a number of shares of the Survivor's Stock
which has a Fair Market Value as of the effective date of the Fundamental Change
equal to the product of (i) the amount by which the Event Proceeds per Share (as
defined in 14(b) below) exceeds the option price per share times (ii) the number
of Shares covered by the option, or


               b. At least ten days prior to the actual effective date of a
Fundamental Change, declare, and provide written notice to each optionee of the
declaration, that each outstanding option, whether or not then exercisable,
shall be canceled at the time of, or immediately prior to the occurrence of the
Fundamental Change (unless it shall have been exercised prior to the occurrence
of the Fundamental Change) in exchange for payment to each option holder, within
ten days after the Fundamental Change, of cash equal to the amount (if any), for
each Share covered by the canceled option, by which the Event Proceeds per Share
(as hereinafter defined) exceeds the exercise price per Share covered by such
option.  At the time of the declaration provided for in the immediately
preceding sentence, each option shall immediately become exercisable in full and
each person holding an option shall have the right, during the period preceding
the time of cancellation of the option, to exercise his option as to all or any
part of the Shares covered thereby.  In the event of a declaration pursuant to
this Section 14b, each outstanding option granted pursuant to the Plan, that
shall not have been exercised prior to the Fundamental Change, shall be canceled
at the time of, or immediately prior to, the Fundamental Change as provided in
the declaration, and the Plan shall terminate at the time of such cancellation,
subject to the payment of obligations of the Company provided in this Section
14b.  For purposes of this Section 14b, "Event Proceeds" per Share shall mean
the cash plus the Fair Market Value, as determined in good faith by the
Committee, of the non-cash consideration to be received per Share by the
shareholders of the Company upon the occurrence of  the Fundamental Change.



15.            Acceleration.  Upon the Occurrence of an Event (i) an option held
by a Participant under this Plan that shall not have expired shall become
immediately exercisable in full, and (ii) all restrictions applicable to
outstanding Restricted Stock Awards shall be deemed to have immediately lapsed.


16.            Repurchase Rights of the Company.


16.1            Termination of Employment.  If, for any reason, an employee who
has received Shares pursuant to an Award granted hereunder ("Awarded Shares")
ceases to be employed by the Company or a subsidiary, such employee (or his
legal representative or beneficiaries if the employee is deceased or mentally
incapacitated) shall offer such Awarded Shares (including any Shares purchased
subsequent to termination pursuant to the applicable Agreement) for sale to the
Company on the date that such employee ceases to be employed by the Company
and/or a subsidiary or on the date immediately after exercise of an Award
permitted by the applicable Agreement subsequent to termination.



--------------------------------------------------------------------------------

16.2            Right of First Refusal.  In the event that any employee who has
received Awarded Shares desires to sell, transfer, exchange or otherwise dispose
of (whether by gift or otherwise), or pledge or otherwise encumber, all or any
part of such Awarded Shares, he shall first offer such Shares for sale to the
Company.


16.3            Involuntary Transfer.  In the event of any involuntary transfer
of all or any part of the Awarded Shares by reason of sale pursuant to a levy of
execution, foreclosure of pledge, garnishment, attachment, transfer pursuant to
a divorce decree or other legal process, the transferee or transferees of such
acquired Shares or other successor in title to such Shares shall offer such
Shares for sale to the Company.


16.4            Terms of Company Purchase.  All offers under this Section 16
shall be made to the Company at its registered office.  With respect to a
proposed transfer under Subsection 16.2 above, the notice shall contain the name
and address of each person to whom the employee (or his legal representative of
beneficiaries) intends to dispose of or encumber all or any part of the Awarded
Shares and the price and other terms and conditions of the proposed transfer or
encumbrance.  In addition, prior to the purchase of Awarded Shares under
Subsection 16.2 above, the Company may require evidence of a bona fide offer to
purchase or take a security interest in such Shares.  After receipt of any such
written offer under this Section 16, the Company shall have the option for a
period of sixty (60) days thereafter to purchase, at the price and on the terms
specified below, all but not less than all of the Shares offered to it by
accepting such offer in writing; provided however, that notwithstanding anything
to the contrary stated below, if the employee (or his legal representative or
beneficiaries) is offering such Shares under Subsection 16.2 above, the Company
may instead elect to purchase such Shares at the price and on the terms and
conditions of the intended sale, exchange or encumbrance as stated in the
employee's (or his legal representative's or beneficiaries') offer, for which
purpose the price of any Shares which the employee (or his legal representative
or beneficiaries) intends to encumber shall be the Fair Market Value of the
property to be received upon the security of such Shares (as determined in good
faith by the Committee); and provided further, that notwithstanding anything to
the contrary provided below, the Company may elect to purchase Shares being
offered by a transferee or successor in title to such Shares under Subsection
16.3 above on the terms and conditions under which such Shares were acquired by
the transferee or successor in title to the Shares.


The exercise of any option by the Company pursuant to this Section 16 shall be
by the Company mailing written notice of such exercise to the employee whose
Shares are subject to such option or his legal representative or beneficiaries,
as the case may be, within the applicable 60-day period.  Notice to the employee
shall be addressed to employee's last known address appearing in the personnel
records of the Company, and notice to the employee's legal representative or
beneficiaries shall be addressed to the last known address of such legal
representative or beneficiaries or, if none is known, to the employee's last
known address.


Subject to the alternative purchase prices provided for above, the purchase
price of Awarded Shares purchased pursuant to this Section 16 shall be the Fair
Market Value of such Shares.


The Company, at its option, may elect to pay the entire purchase price for any
shares subject to purchase pursuant to this Section 16 in cash or to make
payment in installments by
 

--------------------------------------------------------------------------------

delivery of a promissory note of the Company, subordinated to all indebtedness
of the Company for money borrowed, payable in three equal annual installments,
commencing on the date of tender as provided below, and bearing interest at the
rate of ten percent per annum, with optional prepayment, in whole or in part, by
the Company without penalty, at any time.


Within fifteen days after the Company gives notice of exercise of its option as
provided above in this Section 16, the Company shall tender to the employee,
legal representative or beneficiary or other offeror, as the case may be, the
purchase price for such Shares in cash or as otherwise provided above. 
Simultaneously with the payment of said purchase price, the employee, legal
representative, beneficiary or other offeror shall deliver the certificate or
certificates representing such Shares to the Company, duly endorsed in blank for
transfer of record upon the books of the Company (accompanied in the case of
purchase from a legal representative or beneficiary by a duly certified copy of
authority), and all assignments and other documents of transfer and release
reasonably required by the Company to effect the transfer  of the Shares to the
Company free and clear of any liens, encumbrances or other defects of title.


In the event that the Company does not exercise any option granted to the
Company pursuant to Subsection 16.2 above, the selling employee may dispose of
the Shares not purchased pursuant to the exercise of such option without regard
to the provisions of this Section 16, but only (a) during a period of 30 days
following the Company's 60-day option period, (b) to the persons or entities
listed in the offer to the Company, and (c) at a price and upon terms not less
advantageous to the selling employee than the price and terms stated in the
offer to the Company.  If the disposition is not consummated within such 30-day
period, such Shares shall again be subject to all the requirements of this
Section 16.


16.5            Written Consent to Agreement.  No sale, transfer, assignment,
exchange or other disposition of Awarded Shares shall be made by any employee or
his legal representative or beneficiaries to any person (including any
individual, partnership, corporation or other entity) unless and until such
person shall agree in writing to take such Shares subject to, and shall
subscribe to the terms and conditions of, this Section 16.  Any person who
agrees in writing to take Shares subject to, and subscribes to the terms and
conditions of, this Section 16 shall be and become entitled to the benefits of,
and shall be bound by, this Section 16.


17.            Other Benefit and Compensation Programs.  Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant's regular, recurring compensation
for purposes of the termination, indemnity or severance pay law of any country
and shall not be included in, nor have any effect on, the determination of
benefits under any other employee benefit plan, contract or similar arrangement
provided by the Company or a subsidiary unless expressly so provided by such
other plan, contract or arrangement, or unless the Committee expressly
determines that an Award or portion of an Award should be included to accurately
reflect competitive compensation practices or to recognize that an Award has
been made in lieu of a portion of competitive cash compensation.


18.            Beneficiary Upon Participant's Death.  To the extent that the
transfer of a Participant's Award at his death is permitted under an Agreement,
(i) a Participant's Award shall be transferable at his death to the beneficiary,
if any, designated on forms prescribed by and filed with the Committee and (ii)
upon the death of the Participant, such beneficiary shall succeed to the rights
of the Participant to the extent permitted by law.  If no such designation of a
 

--------------------------------------------------------------------------------

beneficiary has been made, the Participant's legal representative shall succeed
to the Awards which shall be transferable by will or pursuant to laws of descent
and distribution to the extent permitted under an Agreement.


19.            Governing Law.  To the extent that Federal laws do not otherwise
control, the Plan and all determinations made and actions taken pursuant to the
Plan shall be governed by the laws of Minnesota and construed accordingly.

